Citation Nr: 0532494	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-11 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision rendered by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veteran's 
Affairs.  The appellant indicated disagreement with that 
decision, and after being furnished a Statement of The Case, 
filed a Substantive Appeal.  

In September 2003, the veteran testified during a hearing 
held at the RO before RO personnel.  A transcript of the 
proceeding is of record.  


FINDINGS OF FACT

While there is current evidence of treatment for 
hypertension, such was not shown during service, in the year 
following discharge from service, or been otherwise 
etiologically linked to the veteran's military service.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.303(a), 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, the veteran filed his claim seeking 
service connection for hypertension in October 2000.  By way 
of a June 2004 letter, pursuant to the VCAA, the RO advised 
the appellant of the types of evidence that he needed to send 
to VA in order to substantiate the claim, as well as the 
types of evidence VA would assist in obtaining.  
Specifically, he was advised to identify evidence showing 
that a current disability manifested by hypertension was 
initially incurred during active duty military service.  In 
addition, the veteran was informed of the responsibility to 
identify, or to submit evidence directly to VA.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran has submitted VA outpatient 
treatment records for the period from December 1997 to 
present.  In September 2003, the veteran testified during a 
hearing at the RO.  During the hearing, the veteran 
identified outstanding VA outpatient treatment records at the 
Cleveland VA medical center pertaining to treatment for 
hypertension since discharge from service.  The RO requested 
those records.  However, a statement from the medical center 
indicated that no such records were available.  Based upon 
the foregoing, the Board finds that additional efforts to try 
to obtain the identified records would be futile.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, hypertension may qualify for presumptive 
service connection if it manifested to a degree of 10 percent 
or more within one year from the date of separation.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2005). 

For purposes of the discussion that follows, the Board notes 
that, under VA rating criteria, the term "hypertension" 
means that the diastolic blood pressure is predominantly 90mm 
or greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm. 38 C.F.R. 
§ 4.104, Diagnosis Code 7101 (2005). 

Upon review of all of the evidence of record the Board finds 
that service connection for hypertension is not warranted.  
In this regard, the evidence does not show that the veteran 
had hypertension during service or within a year following 
service.  His service medical records do not include any 
clinical findings of elevated blood pressure, nor do they 
include a diagnosis or treatment for hypertension.  Rather, 
his blood pressure reading of 124/80 during a separation 
examination in August 1969 was essentially normal.

In addition, there is no competent evidence that the veteran 
had hypertension in the one-year period following service.  
The Board has considered statement from the veteran that he 
was treated for hypertension following discharge from 
service.  However, as a layperson without the appropriate 
medical training and expertise, he is not competent to 
provide probative (persuasive) evidence on a medical matter. 
See Bostain v. West, 11 Vet. App. 124, at 127 (1994), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  In this case, the record reveals that 
the RO sent request forms to the identified VA medical 
centers requesting treatment for hypertension since 
discharge.  The responses from the medical centers were 
negative.  

In addition, the Board has considered the statement submitted 
by the veteran's sister to the effect that the veteran first 
developed hypertension upon discharge from the Army.  
However, for the same reasons as set forth above, in the 
absence of evidence that she is qualified to treat and 
diagnose hypertension, her opinion lacks probative weight.  
Espiritu, supra.  

The associated VA outpatient treatment records do not aid in 
the veteran's contention that hypertension was incurred 
during service.  VA outpatient treatment records are of 
record since November 1997.  A December 1997 treatment note 
indicated that the veteran was treated for his recurrent 
alcoholism.  More importantly, the note indicated that he had 
only a two-year history of hypertension.  Thus, the VA 
treatment records do not support the claim.  

In sum, while there is current evidence of treatment of 
hypertension, the competent, probative medical evidence of 
record does not show that such was manifest during service, 
within a year following service, or is otherwise related to 
service.  For the foregoing reasons, the claim for service 
connection for hypertension must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application in this appeal.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hypertension is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


